Citation Nr: 1018549	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-36 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable initial rating for service-
connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1981 to 
May 1989 and from July 2006 and September 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lakewood, 
Colorado.  

In March 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question as 
to a rating on appeal currently before the Board was placed 
in appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating assignment, the Board 
has characterized that rating issue on appeal as a claim for 
a compensable initial evaluation of an original award.  
Analysis of that issue therefore requires consideration of 
the rating to be assigned effective from the date of award of 
service connection for the claim.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the competent 
clinical evidence of record indicates that the Veteran's 
hypertension is manifested by a diastolic pressure 
predominantly less than 100, and a systolic pressure 
predominantly less than 160.  

2.  The Veteran's self-reported diastolic pressure and 
systolic pressure readings are deemed less than credible.

CONCLUSION OF LAW

The criteria for an initial compensable rating for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code (DC) 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009; 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.   

Because the August 2007 rating decision granted the Veteran's 
claim of entitlement to service connection, that claim is now 
substantiated.  His filing of a notice of disagreement to the 
August 2007 initial rating assignment does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
38 C.F.R. § 3.159(b)(3) (2009).  Rather, the Veteran's appeal 
as to the initial rating assignment triggers VA's obligation 
to advise the Veteran of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  38 
U.S.C.A. §§ 5104, 7105 (West 2002).  This has been 
accomplished here, as will be discussed below.

The August 2008 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Ratings Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating hypertension (38 C.F.R. § 4.104, DC 7101) and provided 
all possible ratings.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a compensable, or higher rating, for the service-connected 
disability at issue.  



Duty to Assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), private and 
VA examination and treatment records, and the statements of 
the Veteran and of his wife.  The Board has perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding pertinent evidence with respect to 
the Veteran's claim.  The Board notes that in correspondence 
dated in July 2008, Dr. B.D. states that the Veteran is 
suffering for hypertension and is being treated with Norvasc.  
This correspondence appears to be in relation to the 
Veteran's claim for erectile dysfunction and does not 
indicate that Dr. B.D. has treated the Veteran for 
hypertension.  The evidence of record indicates that Dr. S.P. 
prescribes Norvasc for the Veteran, and has treated him for 
hypertension.  Dr. S.P.'s records are associated with the 
claims file.  Therefore, the Board finds that a remand to 
obtain any possible records from Dr. B.D. is not necessary.  
The Board also notes that the Veteran has indicated that in 
January 2010, he went to a VA hospital for a check-up and 
that his blood pressure reading was 130/90.  The most recent 
VA medical records associated with the claims file are from 
December 2009.  The Board finds that a remand to obtain the 
January 2010 medical records is not warranted.  As the 
Veteran has averred that his blood pressure reading was 
130/90, such a reading would not provide a compensable rating 
under the applicable diagnostic code.  Therefore, a remand to 
obtain any such record would not aid the Veteran.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

VA examinations were obtained in May 2007 and August 2009. 
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations/opinions obtained in this case are 
adequate.  The examination reports provided pertinent 
clinical findings consistent with the other evidence of 
record, and provided supporting rationale for the opinions 
proffered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  
They provide sufficient clinical findings pertinent to rating 
the disability. 

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue of a compensable rating for hypertension has 
been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the appeal in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson, 
supra.

Rating Hypertension

A 10 percent evaluation is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is assigned 
for hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Hypertensive vascular disease 
with diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. Id. at Note (1). For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm. Id.

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

As service connection has been established for hypertension 
from September 10, 2006, the rating period on appeal is from 
September 10, 2006.  38 C.F.R. § 3.400(o)(2) (2009).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
history of a disability is for consideration in rating a 
disability.

In March 2008, the Veteran submitted a typed chart detailing 
his alleged blood pressure readings from September 10, 2006 
to October 15, 2006.  The chart has 72 blood pressure test 
results, of which 70 indicate either a diastolic pressure of 
100 or more or a systolic pressure of 160 or more.  The Board 
finds, however, for the reasons noted below, that this 
evidence is not competent credible evidence of the Veteran's 
actual hypertension, and that the competent credible evidence 
of record weighs against a compensable rating.

The Board notes that the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render competent accurate blood pressure testing results.  In 
addition, even if the Board were to find that a lay person is 
competent to obtain blood pressure testing results, there is 
no evidence of record that the Veteran's home blood pressure 
machine is accurate or that he used it accurately.  The 
Veteran's self obtained results are not consistent with the 
clinical results associated with the claims file.  The Board 
finds that blood pressure readings obtained in a medical 
facility, by a medical professional, with the use of 
professional medical equipment, to be more probative than 
those taken by a lay person.  

The Veteran avers in a statement dated in March 2008, that 
the blood pressure readings between September 10, 2006 and 
October 15, 2006, annotated in a chart, were taken prior to 
seeking professional medical treatment and taking prescribed 
medication to control hypertension; however, this is 
contradicted by the December 2006 statement of Dr. S.P.  In 
his correspondence, Dr. S.P. states that the Veteran's 
hypertension was detected on September 26, 2006 and he was 
prescribed medication on October 9, 2006.  

A review of the clinical records of Dr. S.P. and his 
correspondence reflects the following blood pressure readings 
for the Veteran:



September 26, 2006:		156/98
				142/90
October 4, 2006		126/90
				140/90
				("patient's BP consistently >140/90")
October 26, 2006:		120/84 ("better today on Norvasc")
December 6, 2006: 		130/78
				130/80
				138/80

Moreover, although the Veteran allegedly kept records of his 
self-tested blood pressure results, as noted by the March 
2008 chart, these results were never supplied to his treating 
physician, Dr. S.P.  (See Dr. S.P.'s correspondence dated in 
November 2006).  The Board finds that if the Veteran had 
credible readings which were consistently approximately 
160/100, it would have been reasonable to have informed his 
physician, who was treating him for hypertension, of those 
results.  Instead, Dr. S.P.'s records reflect that the 
Veteran's blood pressure was consistently more than 140/90 
prior to medication.  None of Dr. S.P.'s readings reflects a 
diastolic pressure of 100 or more or a systolic pressure of 
160 or more.  The Board notes that September 2008 VA 
examination report does refer to the Veteran's blood pressure 
readings from September 2006 through October 206 as being 
consistently 160/100; however, this is merely a recitation of 
the Veteran's self-reported history, which the Board finds 
less than credible. 

A May 2007 VA examination report reflects that the Veteran 
reported that his blood pressure was controlled with the 
current medications.  He denied chest pain, dyspnea on 
exertion, palpitations, headache, vision changes, myocardial 
infarction, cerebrovascular accident, or kidney involvement.  
Upon diagnostic testing, the Veteran's blood pressure test 
results were 114/86, 118/88, and 115/86.  

A June 2007 STR reflects that the Veteran's blood pressure 
test results were 130/70.  He reported that his hypertension 
was under control with the medication, Norvasc. 

An August 2009 VA examination report reflects that the 
Veteran reported occasional lightheaded spells and that his 
blood pressure is occasionally elevated.  At the time of the 
examination, the Veteran's blood pressure was reported as 
156/96, 154/94, and 160/104.  The diagnosis was poorly 
controlled hypertension, which did not affect his activities 
of daily living or employability. 

A VA cumulative vitals/measurements report, dated in December 
2009, reflects the following recorded blood pressure test 
results for the Veteran:

June 13, 2007		122/68
February 20, 2008		134/84
September 29, 2008		137/87
March 23, 2009		132/86
August 5, 2009		129/77
August 24, 2009		138/80

The Veteran testified that Dr. R. at a VA medical center had 
recently prescribed him an additional medication to take if 
his blood pressure was high; however, this appears to have 
been done based on the Veteran's reported history of high 
blood pressure, and not on actual clinical findings.  (See 
March 2010 hearing transcript, page 13)

The competent clinical evidence of record is against a 
finding that the Veteran has a diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or a history of diastolic pressure 
predominantly 100 or more which requires continuous 
medication for control.

The clinical evidence of record reflects that prior to being 
prescribed medication, the Veteran's diastolic pressure was 
approximately 90.  Subsequent to medication, throughout the 
rating period on appeal, his diastolic pressure has not been 
clinically shown to be predominantly 100 or more, or his 
systolic pressure predominantly 160 or more.  The Veteran's 
contentions that prior to medication, his diastolic pressure 
was predominantly 100 or more is contrary to the clinical 
evidence of record, and is therefore, deemed less than 
credible.  

In sum, the Veteran's reported blood pressure readings are 
contrary to the clinical evidence of record.  The Board finds 
that the competent credible medical evidence of record 
demonstrates that the Veteran's disability picture more 
nearly approximates the criteria for a  non-compensable 
rating, and that a compensable initial, or staged, ratings 
are not warranted.  

The Board notes that the Veteran testified that his 
hypertension has caused headaches, dizziness, mental 
problems, and lost employment.  As noted above, the May 2007 
VA examination report reflects that the Veteran denied 
headaches and reported that his hypertension was under 
control.  The August 2009 VA examination report reflects 
occasional lightheaded spells, but is negative for any 
headaches or physical problems related to hypertension.  In 
addition, the examiner stated that the condition does not 
affect activities of daily living or employability.  

Extraschedular Consideration

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable at any time during the rating periods 
on appeal.  In this regard, the Board notes that the August 
2009 VA examination report reflects that the Veteran's 
hypertension did not affect his activities of daily living or 
employability.  

The Veteran testified at the March 2010 Board hearing that he 
left his place of employment due to his hypertension and that 
his psychiatrist, Dr. D., said it would be good for his long 
term health.  VA medical records by Dr. D, dated in December 
2008, reflect that the Veteran reported feelings of 
"emptiness", poor sleep, low energy, trouble concentrating 
and memory since leaving active service in July 2006.   The 
Veteran further described a history of  problems with violent 
behavior early in life, domestic violence in his second 
marriage, a dislike for his type of work, poor working 
relationship with some supervisors, and the plan to take some 
time off from work to explore opportunities for addressing 
personal aspects of his life.  Dr. D. noted that the Veteran 
demonstrates an almost obsessive attention to the negative 
aspects of his work environment and additional work in 
treatment was needed to address the Veteran's dysthymic 
tendencies.  The report is negative for any mention of 
hypertension.  A January 2009 letter from Dr. D. states that 
he is the Veteran's psychologist and that the Veteran has a 
serious health condition  of a psychological nature.  The 
letter is negative for any mention of hypertension.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2006) is not warranted. See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996), 
Thun v. Peake, 22 Vet. App. 111 (2008)..

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 
56 (1990).


ORDER

Entitlement to a compensable initial rating for service-
connected hypertension is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


